Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 09/28/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 15 that includes: 
Claim 1:
…
“
activate the camera and activate a preview mode of the camera; obtain preview images of the preview mode from the camera; identify a target object in the preview images by the preview analysis unit, and determine whether the target object is a dynamic object; store a preset number of the preview images as first images when the target object 15is a dynamic object, and store a second image taken by the camera when the camera receiving an image-capturing instruction; Page 21 of 33divide each of the first images to obtain a plurality of first sub-images and divide the second image to obtain a plurality of second sub-images by the image optimization unit; compare the plurality of first sub-images in each of the first images with the plurality of second sub-images of the second image by an edge sharpness and a clarity 5calculation to determine whether the second image has a fuzzy area range; compare the plurality of first sub-images in each of the first images with the plurality of the second sub-images in the second image to determine feature information in the first images and the feature information corresponds to the fuzzy area range of the second image; 10determine the feature information having a highest similarity with the fuzzy region range as the target feature information, and combines the target feature information with the second image to generate the target image; output the target image.
”
Claim 8:
…
“
activating a camera and activating a preview mode of the camera; obtaining preview images of the preview mode from the camera; identifying a target object in the preview images by a preview analysis unit, and 15determining whether the target object is a dynamic object; storing a preset number of the preview images as first images when the target object is a dynamic object, and storing a second image taken by the camera when the camera receiving Page 25 of 33an image-capturing instruction; dividing each of the first images to obtain a plurality of first sub-images and dividing the second image to obtain a plurality of second sub-images by an image optimization unit; comparing the plurality of first sub-images in each of the first images with the plurality 5of second sub-images of the second image by an edge sharpness and a clarity calculation to determine whether the second image has a fuzzy area range; comparing the plurality of first sub-images in each of the first images with the plurality of the second sub-images in the second image to determine feature information in the first images and the feature information corresponding to the fuzzy area range of the second 10image; determining the feature information having a highest similarity with the fuzzy region range as the target feature information, and combining the target feature information with the second image to generate the target image; outputting the target image.
”
Claim 15:
…
“
activating a camera and activating a preview mode of the camera; obtaining preview images of the preview mode from the camera; Page 29 of 33identifying a target object in the preview images by a preview analysis unit, and determining whether the target object is a dynamic object; storing a preset number of the preview images as first images when the target object is a dynamic object, and storing a second image taken by the camera when the camera receiving 5an image-capturing instruction; dividing each of the first images to obtain a plurality of first sub-images and dividing the second image to obtain a plurality of second sub-images by an image optimization unit; comparing the plurality of first sub-images in each of the first images with the plurality of second sub-images of the second image by an edge sharpness and a clarity calculation to 10determine whether the second image has a fuzzy area range; comparing the plurality of first sub-images in each of the first images with the plurality of the second sub-images in the second image to determine feature information in the first images and each characteristic information corresponding to the fuzzy area range of the second image; 15determining the feature information having a highest similarity with the fuzzy region range as the target feature information, and combining the target feature information with the second image to generate the target image; Page 30 of 33outputting the target image.
”
Regarding dependent claims 2-7, 9-14 & 16-20 these claims are allowed because of their dependence on independent claims 1, 8 & 15 which has been deemed allowable subject matter above.
The following is the summary of closest references of record: Kim et al. (U.S. Publication 2010/0053321): A digital photographing apparatus is provided that is capable of effectively distinguishing a background region and a motion region. Also provided is a method of controlling the digital photographing apparatus, and a recording medium having recorded thereon a computer program to implement the method. The digital photographing apparatus includes an imaging device generating data from light incident thereto, a first difference image data obtaining unit obtaining first difference image data regarding a first difference image, which represents a difference between a reference image and a current frame image, a second difference image data obtaining unit obtaining second difference image data regarding a second difference image, which represents a difference between the current frame image and a previous frame image, and a motion region determining unit determining a motion region in the current frame image, by using the first difference image data and the second difference image data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661